DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments set forth in the Pre-Appeal Request for Review filed 8/19/2022 have been fully considered. During the review, the panel determined that Kostner supports use of their device in any orientation but is not specific enough for use in a 35 U.S.C. 102(a) rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the below-cited Lee et al. reference.
Applicant’s arguments directed to the rejection of claim 1 are moot in view of the rejections set forth below.
Applicant’s arguments directed to the rejection of claim 22 are not persuasive. Applicant argues that “the term ‘derivative’ refers to the mathematical operation of Calculus, and not as defined by the extrinsic evidence to which they are directed” and refers to page 3, lines 16-21 as support that the term “derivative” refers to the mathematical operation and not to the dictionary definition of the term. This argument is not found persuasive since this passage does not refer to the use of a “derivative”, nor is support found anywhere else in the disclosure of the requirement to use this special definition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kostner et al. (EP 3076137 – copy provided by Applicant on 3/14/2019) in view of Lee et al. (PG PUB 2012/0283630).
Re claim 1, Kostner discloses a medical device 1 (Fig 3), comprising: an in-line thermal mass flow sensor 12+13a+13b (Fig 3; “the heat source 12 and the temperature sensors 13a, 13b may be formed by an integrated circuit”, Para 41) comprising a heater 12 (Fig 3; Para 37) and at least one temperature sensor 13a,13b (Fig 3; Para 37), the in-line thermal mass flow sensor being configured to measure a flow rate of a fluid through the medical device (Para 37); and at least one electronic processor 7 (Fig 3) programmed to: read the flow rate of the fluid measured by the in-line thermal mass flow sensor (Para 44) and detect at least one bubble in the fluid based on the measured flow rate (Para 45,47). Kostner discloses the in-line thermal mass flow sensor having flow therethrough one direction D (Fig 3). Although Fig 3 shows the flow direction D being horizontal and the in-line thermal mass flow sensor being oriented horizontally (such that heater 12 lies to the right of the first sensor 13a and to the left of the second sensor 13b), Kostner discloses that “the flow direction D does not matter” (Para 16); therefore, one of ordinary skill in the art would believe that Kostner supports rotation of the device 90 degrees from the orientation shown in Fig 3, rendering the flow being in one of the upward or downward directions and the in-line thermal mass flow sensor being vertically mounted. However, Kostner does not explicitly disclose that the flow is in a vertical direction and the sensor is vertically mounted, nor does Kostner explicitly disclose that the sensor is mounted in or on a device housing.
Lee, however, teaches a medical device 10 (Fig 1,2) comprising a device housing 30 (Fig 2), at least one electronic processor (Para 55), and an in-line thermal mass flow sensor 42 (Fig 2; Para 64) that is vertically mounted in or on the device housing with flow through the sensor being in one of an upward or a downward direction (as seen in Fig 2, tubing 22 through which fluid flows extends vertically through the sensor 42 and Para 64 discloses that the sensor comprises a heating element and “a thermal probe(s) at a downstream location”; based on this, the sensor is vertically mounted and the flow is in the downward direction) such that it is configured to measure a flow rate of a fluid through the medical device (Para 64). Lee teaches that providing the medical device with a device housing in which the sensor is vertically mounted (resulting in the flow being in the downward direction) allows for attachment of the device to an IV pole for use in standard IV procedures (Para 54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kostner to include the device with a device housing and the sensor such that it is vertically mounted in or on the device housing with the flow is in a downward direction, as taught by Lee, for the purpose of allowing for attachment of the device to an IV pole for use in standard IV procedures (Para 54).
Re claim 3, Kostner discloses that the at least one temperature sensor of the in-line thermal mass flow sensor includes: a reference temperature sensor 13a (Fig 1) disposed upstream of the heater (as seen in Fig 1; Para 40); and a sensing temperature sensor 13b (Fig 1) disposed with the heater or downstream of the heater (as seen in Fig 1; Para 40).  
Re claim 5, Kostner as modified by Lee in the rejection of claim 1 above discloses that the in-line thermal mass flow sensor is vertically mounted into a portion of the device housing (“the heat source 12 and the temperature sensors 13a, 13b may be formed by an integrated circuit that is arranged on the second (component) side 22 of the semiconductor module 2”, Para 41).
Re claim 21, Kostner as modified by Lee in the rejection of claim 1 above discloses that the vertically mounted in-line thermal mass flow sensor avoids bubbles floating asymmetrically at a top of the flow (as seen in Fig 1 of Lee, the “top of the flow” would be located within either bags 16 or 18; because the bags are well above the sensor 42, the sensor 42 avoids any bubbles within these bags 16,18). 
Re claim 22, Kostner discloses that the detection of the at least one bubble in the fluid is based on at least one of: a derivative of the flow rate at different times or a ratio of average flow rate at different times (wherein the detection of the at least one bubble in the fluid is based on a derivative of the flow rate at different times (a “derivative” by definition is “something that comes from something else” (Merriam-Webster dictionary) – therefore, a “derivative of the flow rate at different times” is “something that comes from the flow rate at different times”; Para 45 sets forth that bubble detection is based on determining change in temperature sensed by the sensors 13a,13b and that determining such a change is dependent on the fluid first flowing past the first sensor 13a (at one time) and subsequently flowing past the second sensor 13b (at a later time) – in other words, a change in temperature cannot be assessed (and thus bubble detection cannot be performed) if fluid is not flowing (i.e. if the fluid doesn’t have a flow rate); thus, the “change in temperature” is a “derivative of the flow rate at different times”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kostner et al. (EP 3076137)/Lee et al. (PG PUB 2012/0283630) in view of Myrick et al. (PG PUB 2010/0143192).
Re claim 7, Kostner discloses that the medical devices issues a warning of a detected bubble in the medical device (Para 21) but does not explicitly disclose that the warning is on a display; Lee teaches a display (Para 53) but does not explicitly disclose that the display displays a warning of a detected bubble in the medical device. Myrick, however, teaches providing a display configured to display a warning of a detected bubble in the medical device (Para 75) for the purpose of informing the user of the presence of the bubble (Para 75). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kostner to include a display that the warning is displayed on, as taught by Myrick et al., for the purpose of informing the user of the presence of the bubble (Para 75). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783